DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed February 04, 2020.
Claims 1-9, 18, 19 and 21-29 are pending.
Examiner has presented the rejections of all of the independent claims first (e.g. claims 1, 18 and 19) followed subsequently by the rejections of the respective dependent claims.
Information Disclosure Statement
Acknowledgment is made that the information disclosure statements filed on 04/10/2017 has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



9.	In claims 1-4, 7, 18 and 19 recited the limitations of “so as to obtain”. The term “so as to obtain” is merely intended use which does not further limit the claimed invention, does not distinguish the claim limitations from the prior art of record.
10.	Claims 1, 3, 4, 9, 18, 19, 22, 23, 26 and 27 recited the limitations of "conversion rate". According to the description, it appears to correspond to a measure of how often a given result to a search with a given target search word was actually downloaded ("ratio of the number of download times of an application to the number of search times of the application"), or when applied to a plurality of search results to an average value or maximum value of the individual conversion rates of the first K results in the search result set. The term does not have a standard definition in the field, and needs to be clarified. Currently, recited limitations are indefinite as it fails to point out what is being described.
11.	Claims 4, 22, 23 and 27 recited the limitations of “weight value of each search result set” and “calculating a target conversion rates for each result set”. The limitations are unclear and indefinite because in the context of the claim it does not define what the weight value is related to, and therefore which effect the resulting target conversion rate might have.
12.	Claim 7 recites "associating the target search word with an associated search word corresponding to the search result i, so as to prompt a user to search based on the associated search word when the target search word appears again". The first clause introduces an associated search word which origin is unclear, and the second expression describes a result to 
Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


13.	Claims 1-9, 18, 19 and 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-9, 18, 19 and 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1-9, 18, 19 and 21-29 is/are directed to the abstract idea of receiving, searching, performing merge, pushing search request, search result, conversion rate of the result set and display the result set on a display interface on a mobile terminal etc.. The limitations of receiving, searching, performing merge, pushing search request, search result, conversion rate of the result set and display the result set on a display interface on a mobile terminal is a process that, under its broadest reasonable interpretation, covers performance of the limitation can be done pen and paper or this could be done manually but for the recitation of the mobile terminal. That is, other than reciting a conversion rate of the first search result and the second search result is lower than a preset threshold, searching preset application library based on a second search algorithm and the target search word, nothing in the claim element precludes the step from practically being performed in the mind. For example, conversion rate can be any type search or search result calculation. Further, search result is lower than a preset threshold, searching preset application library based on a second search algorithm and the target search word can be merely ranking multiple search result sets. An user can choose which result to return or display. It is a choice of ranking, whether users are satisfied with the presented results and proceed with a subjective decision which depends on the user and encompasses the user can manually perform these features. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls with mental process grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim only recites mobile terminal, apparatus, server. The mobile terminal, apparatus, server steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-17 and 25-29 recite an additional limitation, e.g. selecting, determining search result, positive integer, plurality of conversion rate, weight value of the search result set, formula among rate and weights etc.) which is also directed to mental process or organizing human activity and does not amount to significantly more than the abstract idea as indicated.
Claim Rejections- 35 USC § 103

14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
         
16.	Claims 1-9, 18, 19 and 21-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou Dehai (CN105930376A), hereinafter Zhou’376 (Published on 09/2016) in view of Zhou Dehai (CN 105912680 A) (Published on 08/2016), hereinafter Zhou’680.
As for claim 1, Zhou’376 teaches a method of resource search, comprising: receiving a search request sent by a mobile terminal, the search request comprising a target search word; searching in a preset application library based on a first search algorithm and the target search word, so as to obtain a first search result set (see [0059]-[0061], [0061] in order to obtain the conversion rate of the search term result list, the latter implicitly needs to be obtained);
when a conversion rate of the first search result set is…a first preset threshold, searching in the preset application library based on a second search algorithm and the target search word, so as to obtain a second search result set (see [0063]-[0065], searching for split keywords of the search term amounts to performing a second search following a different algorithm);
 performing a merge according to the first search result set and the second search result set, so as to obtain a third search result set; and pushing the third search result set to the mobile terminal and instructing the mobile terminal to display the third search result set on a display interface of the mobile terminal (see [0066]-[0067], keywords have been searched more than a set number of times in a period of times. Specific parameters can be set according to actual conditions, [0007], [0032]-[0033] obtain at least one keyword search result list and search work search result list).  
 Zhou’376 teaches the claimed invention but does not explicitly teach the limitations of “search result set is lower than a first preset threshold”. In the same field of endeavor, Zhou’680 teaches the limitations of “search result set is lower than a first preset threshold” (see [0010], conversion rate is lower than a preset when threshold is set).
Zhou’376 and Zhou’680 both references teach features that are directed to analogous art and they are from the same field of endeavor, such as searching, calculating search result rate, obtaining set of search result using mobile terminal. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhou’680’s teaching to Zhou’376 for a search recommendation that can increase the exposure rate of third-party applications. Hence provide search results to users more intelligently and improve user experience (see Zhou’680’ [0006]).
As for claim 18, 
		The limitations therein have substantially the same scope as claim 1 because claim 18 is a server claim for implementing those steps of claim 1. Therefore, claim 18 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhou’680’s teaching to Zhou’376 for a search recommendation that can increase the exposure rate of third-party applications. Hence provide search results to users more intelligently and improve user experience (see Zhou’680’ [0006]).
As for claim 19, 
		The limitations therein have substantially the same scope as claim 1 because claim 19 is a non-transitory computer readable storage medium claim for implementing those steps of claim 1. Therefore, claim 19 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhou’680’s teaching to Zhou’376 for a search recommendation that can increase the exposure rate of third-party applications. Hence provide search results to users more intelligently and improve user experience (see Zhou’680’ [0006]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
wherein performing the merge according to the first search result set and the second search result set, so as to obtain the third search result set comprises: selecting first N search results from the first search result set, N being a positive integer; selecting first M search results from the second search result set, M being a positive integer; and determining a union of the N search results and the M search results, so as to obtain the third search result (set Zhou’376. [0031]; Also see Zhou’680).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
wherein performing the merge according to the first search result set and the second search result set, so as to obtain the third search result set comprises: determining an intersection of the first search result set and the second search result set, so as to obtain P search results, P being a positive integer; determining, in the second search result set, Q search results each having a conversion rate higher than a second preset threshold and excluded from the P search results, Q being a positive integer; and determining the P search results and the Q search results as the third search result set (set Zhou’376. [0041]-[0042]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
 wherein pushing the third search result set to the mobile terminal and instructing the mobile terminal to display the third search result set on the display interface of the mobile terminal comprises: determining a conversion rate and a weight value of each search result set in the third search result set; calculating a target conversion rate for each search result set based on the conversion rate and the weight value of each search result set in the third search result set, so as to obtain a plurality of target conversion rates; determining a display order of the third search result set based on the plurality of target conversion rates; and pushing the display order and the third search result set to the mobile terminal and instructing the mobile terminal to display the third search result set on the display interface according to the display order (set Zhou’376. [0059]-[0060]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
 wherein searching in the preset application library based on the first search algorithm and the target search word comprises: determining an associated word corresponding to the target search word; forming a search word set with the target search word and the associated word; and searching in the preset application library based on the first search algorithm and the search word set (set Zhou’376. [0054]). 
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
further comprising: when a number of intersections between the first search result set and the second search result set is less than a third preset threshold, sending alarm information to a designated mailbox, the alarm information comprising the target search word (see Zhou’376, [0056]-[0067]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
further comprising: when a search result i in the third search result set is downloaded, associating the target search word with an associated search word corresponding to the search result i, so as to prompt a user to search based on the associated search word when the target search word appears again, the search result i being any search result in the third search result set (see Zhou’376, [0054]-[0055]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
wherein the second search algorithm is a search algorithm of a third-party application (see Zhou’376, [0007]-[0008]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
 wherein the conversion rate of the first search result set is an average value or a maximum value of conversion rates of first K search results in the first search result set, K being a positive integer (see Zhou’376, [0031]-[0032]).
As to claim 21, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
further comprising: when the conversion rate of the first search result set is greater than or equal to the first preset threshold, pushing the first search result set to the mobile terminal and instructing the mobile terminal to display the first search result set on a display interface of the mobile terminal (see Zhou’376, [0007]-[0008]).
As to claim 22, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
wherein calculating the target conversion rate for each search result set based on the conversion rate and the weight value of each search result set in the third search result set comprises: calculating a target conversion rate for each search result in the third search result set based on a conversion rate and a weight value of each search result; and for each search result set in the third search result set, determining an average value or a maximum value of conversion rates of first K search results in the search result set as the target conversion rate for the search result set, K being a positive integer (set Zhou’376. [0031]; Also see Zhou’680).
As to claim 23, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
 wherein calculating the target conversion rate for each search result in the third search result set based on the conversion rate and the weight value of each search result comprises: when the search result is not contained in an intersection between the first search result set and the second search result set, calculating the target conversion rate for the search result according to a formula of Rate.sub.target=Weight.sub.1*Rate.sub.1; and when the search result is contained in an intersection between the first search result set and the second search result set, calculating the target conversion rate for the search result according to a formula of Rate.sub.target=(Weight.sub.1*Rate.sub.1+Weight.sub.2*Rate.sub.2)/2; where Rate.sub.target represents the target conversion rate for the search result, Weight.sub.1 represents the weight value of the search result corresponding to the first search algorithm, Rate.sub.1 represents the conversion rate of the search result corresponding to the first search algorithm, Weight.sub.2 represents the weight value of the search result corresponding to the second search algorithm, Rate.sub.2 represents the conversion rate of the search result corresponding to the second search algorithm (set Zhou’376. [0056]-[0067]; Also see Zhou’680, [0022]-[0032]).
As to claim 24, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
wherein determining the associated word corresponding to the target search word comprises: performing an identification on the target search word to obtain a target key word; and determining the associated word based on a mapping relationship between target key words and associated words (set Zhou’376. [0055]).
As to claim 25, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
 wherein performing the merge according to the first search result set and the second search result set, so as to obtain the third search result set comprises: selecting first N search results from the first search result set, N being a positive integer; selecting first M search results from the second search result set, M being a positive integer; and determining a union of the N search results and the M search results, so as to obtain the third search result set (set Zhou’376. [0054]).
As to claim 26, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
 wherein performing the merge according to the first search result set and the second search result set, so as to obtain the third search result set comprises: determining an intersection of the first search result set and the second search result set, so as to obtain P search results, P being a positive integer; determining, in the second search result set, Q search results each having a conversion rate higher than a second preset threshold and excluded from the P search results, Q being a positive integer; and determining the P search results and the Q search results as the third search result set (set Zhou’376. [0041]-[0042]).
As to claim 27, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
wherein pushing the third search result set to the mobile terminal and instructing the mobile terminal to display the third search result set on the display interface of the mobile terminal comprises: determining a conversion rate and a weight value of each search result set in the third search result set; calculating a target conversion rate for each search result set based on the conversion rate and the weight value of each search result set in the third search result set, so as to obtain a plurality of target conversion rates; determining a display order of the third search result set based on the plurality of target conversion rates; and pushing the display order and the third search result set to the mobile terminal and instructing the mobile terminal to display the third search result set on the display interface according to the display order (set Zhou’376. [0059]-[0060]).
As to claim 28, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
wherein searching in the preset application library based on the first search algorithm and the target search word comprises: determining an associated word corresponding to the target search word; forming a search word set with the target search word and the associated word; and searching in the preset application library based on the first search algorithm and the search word set (set Zhou’376. [0054]-[0055]).
As to claim 29, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
wherein the method further comprises: when a number of intersections between the first search result set and the second search result set is less than a third preset threshold, sending alarm information to a designated mailbox, the alarm information comprising the target search word (see Zhou’376, [0056]-[0067]).
Prior Arts
17. 	US 2012/0041819 A1 teaches determining yield associated first advertisement is greater than the yield associated with the second advertisement. The advertisement is displayed in a lower resolution format to coincide users service capabilities (abstract, [0397).
US 2010/0036617 A1 teaches assigns a dissimilarity index to each path that has been stored. Identifies all paths that have a dissimilarity index greater than a threshold  with the process terminating thereafter (US [0115]).
WO 2018149244 A teaches applications popularity, conversion rate, degree of matching, the higher matching are recommended according to the degree of matching ([0088]).
Additional prior arts: US 20070143345, US 20070092859, US 20160132771, US 20200028782, US 20200029240, US 20190034976 each of the references read the claim recited limitations. These references are state of the art at the time of the claimed invention. 
Conclusion
18.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features. Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c). The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
19.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
20.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154   
10/22/21